Citation Nr: 0402856	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-49 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hiatal hernia, based on an initial claim of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from January 1980 to 
May 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

This matter was previously remanded by the Board to the RO 
for further development.  In February 1998, the Board 
remanded this case for a VA examination to determine the 
severity of the veteran's service-connected hiatal hernia, 
among other things.  Although an examination was provided in 
August 2003, it is not in compliance with the remand 
directives, as indicated below.  Therefore, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.  

In the February 1998 remand, the examiner was asked to 
discuss the presence or absence of manifestations of the 
veteran's hiatal hernia.  Although the veteran reported 
symptoms including burning in his chest, digestive problems, 
nausea, vomiting, bloating, acid reflux, and weight loss, the 
examiner did not comment on these symptoms as to whether they 
were related to the veteran's service-connected disability.  
The examiner diagnosed the veteran as having hiatal hernia 
with gastroesophageal reflux history of presently, not found 
by X-ray criteria.  Gastrointestinal studies dated in August 
2003 were within normal limits.  However, an 
esophagogastroduodenoscopy performed in March 2003 revealed a 
mild hiatal hernia in the esophagus.  In August 2003 the VA 
examiner noted that he had reviewed the veteran's claim; 
however, he did not address the discrepancy in the studies 
regarding the presence (or absence) of the veteran's hiatal 
hernia.  A remand creates a right in the veteran to 
compliance with the instructions contained herein.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In addition, VA treatment records dated from 2002 to 2003 
show that the veteran was seen and treated for symptoms 
including diarrhea, abdominal discomforts, and bloody stools.  
These symptoms were felt to be related to other non service-
connected disorders including colitis or gastroenteritis, or 
HIV.  The Board notes that some of these symptoms overlap 
with those associated with a hiatal hernia.  See 38 C.F.R. 
§ 4.115, Diagnostic Code 7346 (2003); however, it is not 
clear whether these symptoms may also be caused by the 
veteran's hiatal hernia.  Accordingly, the Board is of the 
view that another VA examination is warranted to determine 
the severity of the veteran's hiatal hernia.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records pertinent to his 
claim since the veteran separated from 
service.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

3.  The RO should provide the veteran a 
VA examination to determine the severity 
of the veteran's service-connected hiatal 
hernia.  The examiner should be provided 
a copy of the claims folder.  All 
necessary studies, including X-rays, 
upper gastrointestinal series, 
esophagogastroduodenoscopy, should be 
conducted.  All clinical findings should 
be reported in detail.  The presence and 
severity, or absence, or symptoms 
including epigastric distress with 
dysphagia, pyrosis, regurgitation, 
substernal arm or shoulder pain, 
vomiting, hematemesis or melena with 
moderate anemia, or other symptoms, due 
to hiatal hernia, should be reported in 
detail.  If symptoms stemming from any 
non service-connected disability (ies) 
cannot be discernable from the veteran's 
service-connected hiatal, the examiner 
should so indicate.  A complete rationale 
for all opinions expressed should be 
provided.   

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for hiatal hernia, with consideration of 
Fenderson v. West, 12 Vet. App. 119 (West 
1999).   

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


